     Case 2:19-cv-02429-TLN-EFB Document 12 Filed 04/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARK E. GRAHAM,                                     No. 2:19-cv-2429-TLN-EFB PS
12                        Plaintiff,
13            v.                                          ORDER
14    UNITED STATES DEPARTMENT OF
      HOMELAND SECURITY and UNITED
15    STATES IMMIGRATIONS AND
      CUSTOMS ENFORCEMENT,
16
                          Defendants.
17

18

19           Defendants filed a motion to dismiss plaintiff’s complaint pursuant to Federal Rules of

20   Civil Procedure 12(b)(1) and 12(b)(6), which they noticed for hearing on May 6, 2020. ECF No.

21   10. Plaintiff has filed a request for a 28-day extension of time to file a response to defendants’

22   motion. ECF No. 11. He claims that additional time is needed prepare a response to the pending

23   motion. In light of his pro se status, plaintiff’s request is granted.

24           Accordingly, it is hereby ORDERED that:

25           1. Plaintiff’s request for an extension of time to respond to defendants’ motion (ECF No.

26   11) is granted.

27           2. The hearing defendants’ motion to dismiss (ECF No. 10) is continued to June 3, 2020

28   at 10:00 a.m. in Courtroom No. 8.
                                                         1
     Case 2:19-cv-02429-TLN-EFB Document 12 Filed 04/30/20 Page 2 of 2

 1           3. Plaintiff shall file an opposition to the pending motion, or a statement of non-
 2   opposition thereto, no later than May 20, 2020.
 3           4. Defendants may file a reply to plaintiff’s opposition, if any, on or before May 27,
 4   2020.
 5           5. The initial scheduling conference, currently set for May 20, 2020, is continued to
 6   August 5, 2020.
 7   DATED: April 30, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
